Citation Nr: 1128318	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a heart disorder, and whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1981 to November 1981, September 1994 to November 1994, June 1998 to February 1999, and from January 2003 to January 2004.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a heart disorder, finding that new and material evidence had not been received to reopen the claim.  The Veteran disagreed and perfected his appeal.  

In February 2011 the Veteran testified before the undersigned and a transcript has been incorporated into the record.  During the hearing the Veteran submitted original service treatment records and copies of private physicians' letters for inclusion in the record.  The Veteran submitted a signed waiver of RO review.  The Board observes that while the Veteran had a representative at the hearing, there remains no VA Form 21-22 of record, appointing any representative that bears a signature of the Veteran.

The issue of entitlement to service connection for hypertension has been raised by the record (see February 2011 Transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In light of the testimony of the Veteran before the undersigned in February 2011, the Board finds that further development is necessary. 

By way of background, the Veteran submitted his original claim in February 2005 seeking entitlement to service connection for a heart disorder, claimed as ventricular contractions.  The Veteran's reserves service treatment records were unavailable, despite several attempts by the RO to find them.  See November 2005 Formal Finding of Unavailability of Service Treatment Reports.  The Veteran did submit a variety of private treatment reports.  The RO denied the claim in a December 2005 rating decision, finding there was no current diagnosis of a heart disorder.  The Veteran submitted the current claim in August 2008.  After denying the claim in October 2008, the RO reopened the claim in the May 2009 Statement of the Case after the Veteran submitted new and material evidence in the form of photocopies of service treatment reports.  The RO denied the claim again, finding that there was no current disability.  The Veteran was afforded a VA heart examination in April 2010, and the RO readjudicated the claim in the September 2010 Supplemental Statement of the Case, again finding no current disability. 

The Veteran testified that he was receiving regular treatment for a heart disorder from a private physician, had had an evaluation within the previous year, and that he had been prescribed medication related to his heart disorder; however, at the conclusion of the hearing, the Veteran submitted for the Board's review duplicate copies of private treatment evaluations dated in 2001, which were already contained in the claims file.  As the Veteran has averred that he is receiving current treatment for ventricular contractions, every effort must be made to obtain these private treatment reports.   


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a properly completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any treatment records from the office of Dr. "Bloomgarten", as identified by the Veteran during his testimony in February 2011, that pertain to the Veteran's claimed heart disorder, identified as ventricular contractions.    

a.  Document any attempts to obtain such records, to include any negative replies.  Upon receipt of such release, VA must take all appropriate steps to obtain the identified relevant records.  

b.  In the alternative, the Veteran should be informed that he may submit the records himself directly to VA.

2.  After the above has been accomplished, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative, if he has one, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



